Title: To James Madison from William C. C. Claiborne (Abstract), 6 June 1805
From: Claiborne, William C. C.
To: Madison, James


6 June 1805, New Orleans. “I pray you to lay before the President of the United States, the enclosed Correspondence (from No. 1 to number 11, inclusive) between the Honorable Judge Hall, Colonel Freeman and myself upon the Subject of appropriating a Public Building to the use of the District Court. You will perceive from the correspondence, that the only Building of the United States calculated for the Sessions of the Court, is the one, that Colonel Freeman at present occupies, and I am persuaded the refusal of this Officer to provide himself with other quarters, will be viewed by the President as a breach of that Spirit of accommodation, which in this District more particularly, should actuate every Public Character, and a manifestation of a great want of respect for My Authority as the chief Magistrate of this Territory. The Colonel has enjoyed the possession of his present Quarters for near twelve Months; the repairs made to the House were not considerable; they consisted in white washing and cleaning the Interior apartments; the work was performed by the Artificers of the Army, and was not the cause of private expense to the Colonel. With respect to the property of the United States in this Territory, and more particularly that which belonged not to the Military establishment, I considered it as committed to my charge, and in consequence I have assigned to the Public Officers Such Buildings, as were proper for their use, and there are others (of which you were heretofore advised) that have been rented by the Month, to individuals, and for the Monies arising therefrom I hold myself accountable to the Treasury department.
“I am Sorry that this little misunderstanding has arisen between the Colonel and myself, but the occasion Suggests the propriety of my requesting that the Line of Demarkation between my powers, and those of the Officer, who may command the Troops in this Quarter be distinctly marked out, lest hereafter, on a more important question a difference in opinion should arise. It is certainly true, that I am not ambitious of Military Command, and it is equally true that the cause must be great indeed, before I would have recourse to Military Force: But while the Army is stationed in the Interior of this Territory, I should presume that a requisition from the Governor ought to be binding on the Officer Commanding. The Governor is more immediately responsible for the Safety of the Territory; its Situation is always best known to him, and if there are points where a Military force is requisite for the protection of Society, or the Support of the Laws, I think the Governor should have Authority to Command Such force, and not be dependant upon the Will or disposition to oblige of a Colonel, Major or Captain who may happen often by merit, but sometimes by chance, to be the Commanding Officer. I make these observations, because very lately when in consequence of certain communications from the Marquis of Casa Calvo, I had requested Colonel Freeman to Strengthen the Garrison of Fort St. John, the proposition would not be acceeded to, until the reasons for my wishes were communicated and the Judgment of the Colonel had approved the Measure. If the intercourse between this and the Seat of Government was more certain and expeditious, it would perhaps be best, that Whenever the Governor might think a certain disposition of the Military force adviseable, that he should correspond upon the Subject with the Secretary at War, and that all orders should come through him. But in this remote Territory, where events might arise which would require not only an immediate movement of the regular troops, but the cooperation of the Militia (as was lately the case at Point Coupeé) it might be inexpedient to await the decision of the Secretary. There is one other point, which I deem it expedient to mention; it is this, that the Officers Commanding Frontier Posts in this Territory may be instructed to communicate to the Governor all occurrences, which may tend to disturb the peace of the Territory; An information the more necessary, Since in the event of Hostilities on the Frontiers, the co-operation of the Militia will be necessary and in Such case early information, would enable the Territorial Executive to make the requisite arrangements.
“I beg you to believe that I have written this Letter, Solely with a view to the public good, and to remove all cause of future difficulty between the Governor and the Military Commandant.”
